                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            EUREKA DIVISION

                                   7

                                   8     SCOTT MICHAEL CONWAY,                             Case No. 16-cv-00082-RS (RMI)
                                   9                        Plaintiff,
                                                                                           WRIT OF HABEAS CORPUS AD
                                  10             v.                                        TESTIFICANDUM
                                  11     J. DIAS, et al.,
                                  12                        Defendants.
Northern District of California
 United States District Court




                                  13

                                  14   It is hereby ordered that the Clerk of the Court issue a Writ of Habeas Corpus Ad

                                  15   Testificandum for the person of Scott Michael Conway, CDCR No. BC6413, presently in

                                  16   custody at Pelican Bay State Prison, as the presence of said witness will be necessary at

                                  17   proceedings in the above-entitled cause and thereafter as may be required.

                                  18
                                  19   Dated: July 9, 2019                           _____________________________
                                                                                           ROBERT M. ILLMAN
                                  20                                                       United States Magistrate Judge
                                  21   TO: Warden, Pelican Bay State Prison
                                  22   GREETINGS
                                  23   WE COMMAND that you have and produce the body of Scott Michael Conway, CDCR
                                  24   No. BC6413, in your custody in the hereinabove-mentioned institution, before the United States
                                  25   District Court of the Federal Courthouse at 3140 Boeing Avenue in McKinleyville at 10:00 a.m.
                                  26   on August 8, 2019, in order that said prisoner may then and there participate in the
                                  27   SETTLEMENT CONFERENCE in the matter of Conway v. Dias and at the termination of said
                                  28   hearing return him forthwith to said hereinabove-mentioned institution, or abide by such order of
                                   1   the above-entitled Court as shall thereafter be made concerning the custody of said prisoner, and

                                   2   further to produce said prisoner at all times necessary until the termination of the proceedings for

                                   3   which his testimony is required in this Court;

                                   4          Witness the Honorable Robert M. Illman, Magistrate Judge of the United States District

                                   5   Court for the Northern District of California.

                                   6
                                       Dated: July 9, 2019                                   SUSAN Y. SOONG, CLERK,
                                   7                                                         UNITED STATES DISTRICT COURT
                                   8                                                         By: Joshua S. Brown
                                                                                             Administrative Law Clerk
                                   9

                                  10

                                  11
                                       Dated: July 9, 2019
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                                                ROBERT M. ILLMAN
                                                                                                    United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
